AO 72A
(Rev. 8/82)

 

Su the United States District Court
For the Southern District of Georgia
Wapcross Division

NICHOLAS GARCIA VEGA, *
*
Plaintiff, * CIVIL ACTION NO.: 5:18-cv-88
*
Vv. *
*
TRACY JOHNS, *
*
Defendant. *
ORDER

After an independent and de novo review of the entire
record, the undersigned concurs with the Magistrate Judge’s
Report and Recommendation. Dkt. No. 8. No party to this case
has filed any Objections. Accordingly, the Court ADOPTS the
Magistrate Judge’s Report and Recommendation as the opinion of
the Court. The Court DISMISSES Plaintiff’s Complaint, dkt. no.
1, DIRECTS the Clerk of Court to CLOSE this case and enter the
appropriate judgment of dismissal, and DENIES Plaintiff in forma

pauperis status on appeal.

~ $0 ORDERED, this { day of JA host , 2019.
v (

 

HON,/LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
